Citation Nr: 0124840	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  99-14 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to apportionment of the veteran's pension 
benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from May 1964 until April 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a special apportionment decision of 
July 1997, by the Winston-Salem, North Carolina, regional 
office (RO) of the Department of Veterans Affairs (VA) which 
denied the claim to an apportionment of the veteran's pension 
benefits.  

The appellant was afforded a Travel Board hearing in 
September 1999.  The claim was subsequently remanded by the 
Board in December 1999 for additional development.  The case 
has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  VA has met its duty to notify and assist in this case. 

2.  A Separation and Property Settlement Agreement dated in 
May 1988 shows that the appellant, the veteran's former 
spouse and mother of the child B., was to have custody of B. 
and the veteran was to have visitation privileges.  

3.  Evidence shows that B. was born in November 1980 and 
terminated college in December 1999.

4.  The veteran has been in receipt of nonservice-connected 
pension benefits effective from November 7, 1996, with 
additional benefits awarded for child B.  


5.  The veteran's monthly expenses have exceeded his monthly 
income.

6.  The appellant's monthly household income has exceeded 
expenses.  Hardship on the part of the appellant on behalf of 
the child B. is not shown.


CONCLUSION OF LAW

The criteria for entitlement to an apportionment of the 
veteran's pension benefits are not met and an apportionment 
for the benefit of the child B. is not established.  
38 U.S.C.A. § 5307 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified at 38 U.S.C. § 5103); 38 C.F.R. §§ 
3.450, 3.451, 3.452, 3.458 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On the veteran's claim for pension benefits received on 
November 7, 1996, the veteran reported that he was divorced 
and certified that he had one unmarried child, B., born on 
November [redacted], 1980.  A box on the claims form in which he was 
to list children not in his custody was left blank.  

On March 17, 1996, the appellant submitted a request for 
apportionment of any benefits for which the veteran might be 
entitled or was applying, noting that she was the veteran's 
former spouse and mother of his children, B., age 16 and I., 
age 23 and in college.  By a letter of April 2, 1997 the RO 
advised the appellant that the 


veteran was not currently receiving monetary benefits from 
VA.  By a letter of the same date, the veteran was advised of 
the denial of the appellant's claim.  Both the appellant and 
veteran were provided notice of the procedural and appellate 
rights pertaining to contested claims.  

However, by a March 24, 1997, rating decision, the RO granted 
the veteran a permanent and total rating for pension 
purposes, effective from November 7, 1996.  By a letter dated 
April 1, 1997, the veteran was advised that he would be 
entitled to $707.00 monthly staring December 1, 1996, and 
that he was being paid as a single veteran with no 
dependents.  Noting information the veteran had provided 
regarding his child B., the RO asked that he provide B.'s 
social security number.  Thereafter, additional benefits were 
awarded for child B.  

In May 1997, the appellant filed another claim seeking 
apportionment on behalf of two of the veteran's children, I. 
and B.  With her claim, she submitted a copy of a record 
showing a court date of December 12, 1995, and that the 
veteran was in arrears in the amount of $7979.21, which the 
appellant stated was for past due child support.  The 
appellant also submitted copies of birth certificates for I. 
and B. and a separation agreement dated in May 1988 granting 
her custody of the children and awarding her child support to 
commence when the veteran, who was then unemployed, began 
drawing unemployment benefits or obtained employment.   

By a letter of June 3, 1997, the RO notified the appellant 
that the child I. had reached the age of 23 prior to the date 
the veteran's benefits started and therefore no benefits or 
apportionment was payable for him.  She was further advised 
that before an apportionment might be granted for the child 
B., it would have to be shown that 



such action would not create an undue hardship on the veteran 
and that the dependent's need for the apportionment had to be 
established.  She was furnished VA Form 21-4138 and asked to 
provide specific information regarding her income and 
expenses as detailed in the letter.  In a similar letter of 
the same date, the veteran was asked for details as to his 
income and expenses and advised that the amount of $219.00 
monthly would be withheld effective September 1997 pending a 
decision on the apportionment.   

The appellant wrote in June 1997 that her gross monthly 
earnings were $1409.60 and that the total of other income 
(which she attributed to her current husband) was $4338.24.  
A notation on the form, written in pencil, combines those two 
amounts for a total of $5747.84; it appears that someone at 
the RO made the notation.  The appellant also reported that 
the average monthly income was $706.16 for herself and the 
average monthly income was $1,288.26 for her husband, noting 
that her husband was paid every two weeks.  Expenses were 
listed as $413.49 on the house, $210/month for water and 
electric; $50/month for telephone; $57/month for medical 
insurance, $11.04/month for dental insurance; $114/month for 
medical insurance paid by husband; $69.13/month for student 
loan; $30/year for life insurance on B. or $2.50/month; 
$13.99 a month for insurance on I.; $100/month car payment 
for B.  The appellant also wrote that she seldom purchased 
clothing and bought clothing for B. when needed.  The total 
expenses were $1041.15.  

The veteran wrote in July 1997 that his only income was his 
VA pension in the amount of $707.00 plus $219.00 for his son 
B.  His expenses were $200/month for rent; $150/month for 
food; $150 to $175/month for utilities; $50/month for 
telephone; $25/month for medical; and $100/month on a civil 
case regarding money 



he had borrowed, for a total of $700.00.  The veteran also 
wrote that he tried to give B. $200/month or what he could 
manage and indicated that an apportionment would create a 
hardship on him.  

A special apportionment decision in July 1997 denied 
apportionment based on hardship to the veteran and the fact 
that need was not established.  The appellant's income was 
calculated as exceeding expenses by more than $4500 a month, 
establishing that their needs were being met.  The RO 
notified the appellant and veteran of this decision by 
letters of August 1, 1997.  A notice of their procedural and 
appellate rights in contested claims was provided to each 
party.  

In her notice of disagreement received in October 1997, the 
appellant clarified that her husband's income was $2,349.88 
per month or $1,084 every two weeks.  

In June 1998, the RO wrote to the appellant and provided a 
detailed explanation regarding the decision on her 
apportionment request, including an explanation that even if 
her net family income based on the revised information she 
supplied in her notice of disagreement were considered, her 
family income still exceeded expenses.  In July 1998 the 
appellant wrote that the child B. lived with her and did not 
receive any money from the veteran, although it was her 
understanding that the veteran was receiving "an allotment" 
for the child.  

A statement of the case was issued in May 1999.  In the 
appellant's substantive appeal received in June 1999, the 
appellant wrote that she still wanted back child support for 
her son B. and that B. had always lived with her and 
continued to.  




The appellant presented testimony at a Travel Board hearing 
at the RO in September 1999.  A copy of the transcript is in 
the claims file.  She claimed that apportionment should be 
granted as the veteran was behind in child support payments 
and was refusing to pay.  She testified that although her 
husband had been working, he was not currently working and 
was receiving disability benefits.  She estimated that their 
income was $1,600 a month.  The appellant further testified 
that her circumstances had changed since the last income 
statement submitted, and that she was willing to complete 
another income statement in view of her changed 
circumstances.  She also testified that her son B. was going 
to a community college.  It was her belief that the veteran 
lived rent free in a trailer owned by a family member, had 
few expenses and spent much of his money on alcohol.  The 
presiding Board member suggested that the appellant submit 
evidence showing that the veteran did not pay rent.  

At her personal hearing, the appellant submitted a copy of a 
notice of hearing in child support action filed in the State 
of North Carolina dated in August 1999.  The amount of past 
due support was $720.00 as of August 1999 and a hearing was 
scheduled for September 30, 1999.  The appellant waived in 
writing consideration of this record by the regional office.  
38 C.F.R. § 20.1304 (2000).  

On an application for exclusion of children's income signed 
in September 1999 and received at the RO in October 1999, the 
veteran indicated that B. resided in his household all year 
and had resided there during the preceding 12 months.  The 
veteran also furnished average monthly expenses as follows: 
$200 for rent or mortgage payments, $150 for food, $150 for 
utilities and heat, $50 for telephone, $50 for public 
transportation, $50 for clothing, $20 for taxes, $100 for 
loan payment and $100 for back child support, for a total of 
$870.  The veteran expected that his 


expenses would change significantly during the next twelve 
months, indicating that there were more everyday expenses and 
that he did not have any extra money.  He needed to have life 
insurance and might have to pay more child support as his ex-
wife had gone to court for the back child support he owed.  
He also noted that there had been no change in the income of 
any member of his household since he had last reported income 
to VA.  

The Board remanded the case in December 1999 and pursuant to 
the remand instructions, the RO requested several items from 
both the appellant and the veteran to include current 
financial status reports, VA Forms 4-5655.  In February 2000, 
the veteran submitted a school attendance report from 
Richmond Community College that verified termination of 
school attendance by B. in December 1999.  On the form, it 
was noted that B. had moved to another city to live with an 
older brother and intended to continue school there.  The 
veteran also submitted a copy of a postal money order for 
$100 dated in February 2000 for payment of two months of 
child support and an unsigned financial status report, which 
was returned to him for his signature.  

In February 2000 the RO requested that the appellant furnish 
a Financial Status Report (VA Form 20-5655) and information 
concerning the enrollment of B. at a qualified educational 
institution on VA Form 21-674, Request for Approval of School 
Attendance.  

The veteran was notified that based on the School Attendance 
Report which stated that B. was no longer in school at 
Richmond Community College, he was removed from the veteran's 
award.  The new rate would be $749.00.  This adjustment would 
create an overpayment and he would be notified of the amount 
of the overpayment 



and given instructions on repayment.  In addition, he was 
asked to sign and return his Financial Status Report, to 
furnish evidence that he was making child support payments on 
an ongoing basis or that his wages had been garnished for 
payments for B., and to furnish current information 
concerning B.'s enrollment at a qualified educational 
institution.   In March 2000, the veteran was notified of an 
overpayment of $464 and that his benefit check would be 
applied to the debt unless he contacted the RO within 30 days 
to establish a repayment schedule. 

The RO wrote to the appellant again in May 2000 asking her to 
submit the information requested in the February 2000 letter 
and enclosed additional copies of the VA Forms.  The 
appellant replied in May 2000 and enclosed the two VA Forms, 
having made no entries.  She wrote that the veteran was 
ordered to pay $50 a month for child support.  She also 
questioned why the veteran's entire check was threatened to 
be taken now that B. had quit school and the veteran owed VA 
money.  The appellant also wrote that her husband received 
disability benefits and until recently, she received Worker's 
Compensation and would probably be back on Worker's 
Compensation soon.  

A supplemental statement of the case was issued in October 
2000.  The appellant wrote in October 2000 that she had 
stated her case completely and wanted her back child support.  
She further wrote that if there were questions to contact 
M.B.  The RO contacted M.B. to see whether that person was 
representing the appellant; however, a report of contact 
shows that M.B. is an employee at the State Child Support 
Office.   



Legal criteria

In a case concerning apportionment of benefits, the 
provisions of 38 U.S.C.A. § 7105A (West 1991) regarding 
simultaneously contested claims apply.  The term 
"[s]imultaneously contested claim refers to the situation in 
which the allowance of one claim results in the disallowance 
of another claim involving the same benefit or the allowance 
of one claim results in the payment of a lesser benefit to 
another claimant."  38 C.F.R. § 20.3 (o) (2001).  Appellate 
review is initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105(a) (West 1991).  In the case 
of a simultaneously contested claim, to be timely, a NOD from 
the person or persons adversely affected must be filed within 
60 days from the date of mailing of the notification of the 
determination to him or her; otherwise, that determination 
will become final.  The date of mailing of the letter of 
notification will be presumed to be the same as the date of 
that letter for purposes of determining whether a NOD has 
been timely filed.  38 U.S.C.A. § 7105A(a) (West 1991); 38 
C.F.R. § 20.501(a) (2001).

A substantive appeal must be filed within 30 days from the 
date of mailing of the SOC.  The date of mailing of the SOC 
will be presumed to be the same as the date of the SOC for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105A(b) (West 1991); 38 C.F.R. 
§ 20.501(b) (2001).

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations.  Under 38 C.F.R. 
§ 19.100 (2000), all interested parties will be specifically 
notified of the action taken by the agency of original 
jurisdiction in a simultaneously contested claim and of the 
right and time limit for initiating an 



appeal, as well as hearing and representation rights.  Under 
38 C.F.R. § 19.101 (2001), upon the filing of a Notice of 
Disagreement in a simultaneously contested claim, all 
interested parties will be furnished with a copy of the 
Statement of the Case.  Pursuant to 38 C.F.R. § 19.102, when 
a Substantive Appeal is filed in a simultaneously contested 
claim, the content of the Substantive Appeal will be 
furnished to the other contesting parties to the extent that 
it contains information which could directly affect the 
payment or potential payment of the benefit which is the 
subject of the contested claim.  See 38 U.S.C.A. § 7105A 
(West 1991).  In addition, if a hearing is scheduled for any 
party to a simultaneously contested claim, the other 
contesting claimant and their representative, if any, will be 
allowed to present opening testimony and argument; the 
appellant will then be allowed an opportunity to present 
testimony and argument in rebuttal.  38 C.F.R. § 20.713(a) 
(2001).

A "child" is defined by 38 C.F.R. § 3.57(a) (2001) as an 
unmarried person who is a legitimate child; a child legally 
adopted before the age of 18 years; a stepchild who acquired 
adopted status before the age of 18 years and who is a member 
of the veteran's household; or an illegitimate child, and who 
is under the age of 18 years; or who, before reaching the age 
of 18 years, became permanently incapable of self-support; or 
who, after reaching the age of 18 years and until completion 
of education or training (but not after reaching the age of 
23 years), is pursuing a course of instruction at an approved 
educational institution.  See also 38 U.S.C.A. § 101(4)(A) 
(West 1991).

All or any part of the pension, compensation, or emergency 
officers' retirement pay payable on account of any veteran 
may be apportioned if the veteran is not residing 



with his spouse, or if the veteran's children are not 
residing with the veteran and the veteran is not reasonably 
discharging his or her responsibility for the spouse's or 
children's support.  38 U.S.C.A. § 5307 (West 1991); 
38 C.F.R. § 3.450(a)(1)(ii) (2001). 

Without regard to any other provision regarding apportionment 
where hardship is shown to exist, pension, compensation, 
emergency officers' retirement pay, or dependency and 
indemnity compensation may be specially apportioned between 
the veteran and his or her dependents or the surviving spouse 
and children on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the other 
persons in interest, except as to those cases covered by 38 
C.F.R. § 3.458(b) or 38 C.F.R. § 3.458(c).  In determining 
the basis for special apportionment, consideration will be 
given such factors as: the amount of VA benefits payable; 
other resources and income of the veteran and those 
dependents in whose behalf apportionment is claimed; and 
special needs of the veteran, his or her dependents, and the 
apportionment claimants.  The amount apportioned should 
generally be consistent with the total number of dependents 
involved.  Ordinarily, apportionment of more than 50 percent 
of the veteran's benefits would constitute undue hardship on 
him or her while apportionment of less than 20 percent of his 
or her benefits would not provide a reasonable amount for any 
apportionee.  38 C.F.R. § 3.451 (2001).

Veterans benefits may be apportioned if the veteran is not 
residing with his or her spouse or his or her children and a 
claim for apportionment is filed for or on behalf of the 
spouse or children.  38 C.F.R. § 3.452(a)(2001).



Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Additionally, VA has issued final rules to amend adjudication 
regulations in order to implement the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000). 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

In this case, it is concluded that the RO has essentially met 
its obligations to the appellant and the veteran under the 
new legislation.  The appellant and the veteran were notified 
by letter in June 1997 of the evidence to submit regarding 
the appellant's claim for apportionment.  Both the appellant 
and veteran were provided a copy of the July 1997 special 
apportionment decision.  In addition, the RO wrote 



to the appellant in June 1998 providing more information 
regarding apportionment claims.  Both the appellant and the 
veteran were provided a copy of the May 1999 statement of the 
case, which contains the relevant legal criteria and an 
explanation of the bases for the decision.  Thus, VA's duty 
to notify has been satisfied.  Additionally, the appellant 
and veteran have been afforded the opportunity to 
submit/identify evidence and argument.  Thus, the duty to 
assist also has been satisfied and the appellant and veteran 
will not be prejudiced by the Board deciding the merits of 
the claim without remanding the case to the RO for 
consideration under the new legislation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Once a notice of disagreement was filed by the appellant, the 
claim became a "simultaneously contested claim" as an award 
of increased benefits paid to the appellant would necessarily 
result in a reduction of benefits paid to the veteran.  See 
38 C.F.R. § 20.3(o).  In short, the claim is a contested 
claim by regulation.  

The Board notes that 38 U.S.C.A. § 7105A(b) requires that in 
simultaneously contested claims, the substance of an appeal 
be communicated to the other parties in interest and a period 
of thirty days be allowed for filing a brief or argument in 
answer thereto.  38 U.S.C.A. § 7105A(b).  The substance of 
the appellant's appeal (that the veteran has not contributed 
to the support of his children and that an apportionment 
would not create an undue hardship on the veteran) has been 
communicated to the veteran and he has been provided with an 
opportunity to respond.  Regulations also provide that if a 
hearing is scheduled for any party to a simultaneously 
contested claim, the other contesting claimant(s) and 
representatives, if any, will be notified and afforded an 
opportunity to be present.  



In this case there is no notice in the record indicating that 
the veteran was notified of the hearing afforded the 
appellant.  However, by a letter of August 2001 the Board 
informed the veteran of the oversight and provided him a copy 
of the hearing transcript.  He was advised that he could 
respond to the appellant's testimony within 30 days and could 
request a hearing if he desired one; however, he did not 
respond.  Thus, it is concluded he has been afforded the 
necessary due process.  

In determining whether there should be an apportionment of a 
veteran's benefits and, if so, the amount of the 
apportionment, the Board looks at all evidence bearing upon 
the dual questions of need of the claimant and hardship to 
the veteran, which necessarily entails consideration of all 
sources of income of the respective parties.

The law provides that, if the veteran's children are not in 
his or her custody, all or any part of compensation payable 
on account of any veteran may be apportioned as prescribed by 
the Secretary of VA.  See 38 U.S.C.A. § 5307.  VA regulations 
elaborate that an apportionment may be paid if the veteran's 
children are not residing with him or her and the veteran is 
not reasonably discharging the responsibility for the 
children's support.  See 38 C.F.R. § 3.450(a)(1)(ii) (2000).

The appellant's primary contention is that an apportionment 
of the veteran's pension benefits should be made as the 
veteran owes her back child support as ordered by the court.  
The appellant testified that a court date had been set on 
this question and subsequently the veteran indicated that he 
had been ordered to make back child support payments even 
though the children were now older than 18 years of age.  He 
submitted evidence of payment for two months and stated that 
this would be an additional monthly expense.  While it 
appears that until recently the 



veteran was not meeting his court-ordered support 
responsibilities, it must be emphasized that there is no 
provision in the law for child support ordered by a civil 
court but unpaid to be withheld from VA benefits.  

The veteran's child B. was born on November [redacted], 1980, so he 
was under the age of 18 at the time the appellant's claim was 
filed in May 1997, and B. reached the age of eighteen years 
on November [redacted], 1998.  Evidence in the claims file shows the 
child B. was attending community college but terminated his 
attendance in December 1999.  Although there is an indication 
that child B. planned to continue his college studies at a 
different institution, there is no evidence that he enrolled 
to pursue a course of instruction at an approved educational 
institution.  Accordingly, B. is over the age of 18 and under 
age 23, but is not pursuing a course of instruction at an 
approved educational institution.  Therefore, he no longer is 
a "child" as defined in 38 C.F.R. § 3.57 and would not meet 
the requirements for apportionment after he left school.  

The question remains, however, whether the appellant on 
behalf of child B. is entitled to apportionment during the 
period from December 1996, when the veteran first received 
pension benefits, to December 1999.  During this period the 
veteran was receiving additional benefits for the child B.  

It is unclear from the evidence whether the child B. was 
living with the appellant or veteran during the period from 
December 1996 to December 1999 as each has claimed that the 
child B. was in his/her household during that time.  As the 
child B. would have been between 16 and 19 years of age 
during that time and likely able to transport himself from 
place to place, it is possible that he was living part of the 



time at each household.  If the child B. were living with the 
veteran, then apportionment is not warranted.  However, it 
does not appear that the child lived with the veteran for an 
appreciable period.  There is no indication that the veteran 
sought or was awarded legal custody of B. and the veteran has 
provided no independent evidence to show that B. resided with 
him.  Additionally, the veteran's statement in July 1997 that 
he tried to give the child B. $200 a month or whatever he 
could manage is unsupported by any objective evidence such as 
canceled checks, receipts for the funds or the like.  
However, the evidence does show that in early 2000 the 
veteran did begin to pay child support in the amount of $50 a 
month.  Thus, he had begun to discharge his responsibility 
for child support.  

Both the veteran and appellant submitted financial statements 
in July 1997 and the appellant revised the income figure in 
October 1997.  Although the appellant testified in September 
1999 that the monthly income for her household had changed 
and she was later asked to complete and submit an updated 
financial form, she returned the form to the RO uncompleted.  
Accordingly, the 1997 financial statements constitute the 
financial evidence of record for the appellant.  The revised 
financial statement provided by the appellant in October 1997 
shows that income exceeded expenses by at least $2,000 and 
hardship was not shown.

The veteran submitted updated expenses in October 1999 on an 
application for exclusion of children's income and showed 
expenses of $870 per month.  He stated that there had been no 
change in income.  The veteran submitted an updated financial 
statement as to income and expenses in February 2000, but it 
was unsigned.  Although the RO returned the form to him and 
requested that he sign and return it, he failed to do so.  
The veteran's July 1997 financial statement, 



approximately seven months after claiming that the child B. 
lived with him, shows income of $707 plus dependent's 
benefits of $219 for a total income of $926 with expenses 
shown as $700 plus approximately $200 which purportedly was 
given to the child B. for total expenses of $900.  Based on 
figures submitted in October 1999, the veteran's expenses had 
increased to $870 a month.  The veteran also indicated that 
he did not have any extra money due to more everyday expenses 
and that he might have to pay back child support.  Although 
he indicated that the child B. lived with him, this is not 
convincingly shown.  In any event, his monthly pension award 
was $958, which included $209 for a dependent, and his income 
exceeded his expenses by $88.

The appellant argues that the veteran has failed to properly 
discharge his duty to pay for the support of his child in the 
past and that she wants the child support owed her.  However, 
it must be understood that VA can not enforce a court order 
for child support and the appellant must seek redress through 
the appropriate court.  It appears that she has done this, 
and the veteran has recently presented evidence that he has 
begun paying past-due child support and meeting his overdue 
obligation to provide support for his child B.  It is 
concluded that the appellant has not shown hardship during 
the period for which she seeks an apportionment and, 
considering her financial situation and that of the veteran 
at that time, the Board concludes that apportionment of the 
veteran's pension benefits is not warranted during the period 
from December 1996 to December 1999 for the benefit of the 
child B.









ORDER

Apportionment of the veteran's pension benefits for the child 
B. during the period from December 1996 to December 1999 is 
denied.  




		
	JANE E. SHARP
Member, Board of Veterans' Appeals

 

